Opinion issued February 9, 2006










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01–05–01012–CV
____________

IN RE DANNY R. WATKINS AND DRW LONE STAR, L.P. D/B/A LONE
STAR WELDING, Relators




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelators Danny R. Watkins and DRW Lone Star, L.P. d/b/a Lone Star Welding
filed a petition for a writ of mandamus complaining of Judge Davidson’s October 11,
2005 order granting a motion to compel.



 
          We deny the petition for a writ of mandamus.
 
PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Alcala.